 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:16-CR-00009 DAD-BAM

12                                  Plaintiff,            STIPULATION TO CONTINUE TRIAL AND
                                                          TRIAL CONFIRMATION AND ORDER
13                           v.                           THEREON

14   ANTONIO CASTELLANOS, ET. AL.
                                                          Date: October 16, 2019
15                                  Defendants.           Time: 10:00 a.m.
                                                          Honorable Dale A. Drozd
16

17          The United States of America, by and through MCGREGOR W. SCOTT, United States
18 Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendants, by

19 and through their respective attorneys of record, hereby stipulate to continue the trial in this case from

20 October 16, 2019 until March 17, 2020 at 1:00 p.m. The parties further request the current trial

21 confirmation be continued from October 16, 2019 until February 24, 2020.

22          The parties request that time be excluded for the following reasons: (1) a second defendant has
23 indicated an intent to call an expert witness regarding a duress defense and the government requires

24 additional time to obtain an expert, arrange for the expert to examine the defendant, and then evaluate

25 the viability of the legal defense, and litigate the applicability of the defense; and (2) government

26 counsel is scheduled for a surgical procedure on October 14, 2019 and will need time to recuperate. The
27 proposed trial date represents the earliest date that all counsel are available thereafter, taking into

28 account counsels’ schedules, defense counsels’ commitments to other clients, and the need for

                                                           1
30
 1 preparation in the case and further investigation. The parties further believe that time should be

 2 excluded, in that failure to grant the requested case schedule would unreasonably deny the defendants

 3 continuity of counsel, and unreasonably deny both the defendants and the government the reasonable

 4 time necessary for effective preparation, taking into account the parties’ due diligence in prosecuting

 5 this case. 18 U.S.C. Section 3161(h)(7)(B)(iv). Based on the above-stated findings, the ends of justice

 6 served by the schedule as requested outweigh the interest of the public and the defendant in a trial within

 7 the original date prescribed by the Speedy Trial Act. Therefore, the parties request that the Court

 8 exclude the time until the new trial date from calculations under the Speedy Trial Act.

 9    Dated: August 22, 2019                                 MCGREGOR W. SCOTT
                                                             United States Attorney
10
                                                             /s/ Kathleen A. Servatius
11                                                           KATHLEEN A. SERVATIUS
                                                             Assistant United States Attorney
12

13
     Dated: August 22, 2019                       /s/ Mark A. Broughton
14                                                Attorney for Antonio Castellanos

15 Dated: August 22, 2019                         /s/ E. Marshall Hodgkins, III
                                                  Attorney for Defendant Antonio Valencia-Hernandez
16
     Dated: August 22; 2019                       /s/ Nicholas F.Reyes
17                                                Attorneys for Defendant Genero Serrato-Calles

18 Dated: August 22, 2019                         /s/ Oscar R. Swinton, Jr.
                                                  Attorneys for Defendant Jose Reyes-Pineda
19
     Dated: August 22, 2019                       /s/ Dale A. Blickenstaff
20                                                Attorney for Lorena Mariscal Velasquez

21 Dated: August 22, 2019                         /s/ Richard A. Beshewate, Jr.
                                                  Attorneys for Defendant Norma Lizbet Garcia
22
     Dated: August 22, 2019                       /s/ James R. Homola
23                                                Attorneys for Defendant Lorena Velasquez

24

25
                                                     ORDER
26
27          IT IS HEREBY ORDERED that the trial in this case be continued from October 16, 2019 until

28 March 17, 20120 at 1:00 p.m., and the trial confirmation shall be continued to February 24, 2020 at

                                                         2
30
 1 10:00 a.m.

 2          IT IS FURTHER ORDERED THAT the ends of justice served by the schedule set forth herein as

 3 requested outweigh the interest of the public and the defendants in a trial within the original date

 4 prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation. For the purpose of

 5 computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must

 6 commence, the time period of October 16, 2019 until March 17, 2020, inclusive, is deemed excludable

 7 pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court

 8 at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such

 9 action outweigh the best interest of the public and the defendant in a speedy trial.

10
     IT IS SO ORDERED.
11

12
        Dated:     August 22, 2019
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         3
30
